Case 3:19-cv-01235-LAB-AHG Document 29 Filed 01/16/20 PageID.102 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   ESPERANZA COLLIER,                    Case No. 19:CV-1235-LAB (AHG)
     individually and on behalf of all
12   others similarly situated,            ORDER OF DISMISSAL
13                   Plaintiff,

14         v.

15   EAGLE RECOVERY
     ASSOCIATES, INC.,
16                   Defendants.
17
18
19
20
21
22
23
24
25
26
27
28                                                                     ORDER OF DISMISSAL
                                         -1-      CASE NO. 19:CV-1235 LAB AHG
Case 3:19-cv-01235-LAB-AHG Document 29 Filed 01/16/20 PageID.103 Page 2 of 2




 1        The joint motion to dismiss (Docket no. 28) is GRANTED. As to claims by
 2   named Plaintiff Esperanza Collier, this action is DISMISSED WITH PREJUDICE.
 3   As to claims by the putative class, this action is DISMISSED WITHOUT
 4   PREJUDICE. The parties shall each bear their own costs.
 5
 6   DATED: January 15, 2020            ________________________________
                                         Hon. Larry Alan Burns
 7                                       Chief United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                        ORDER OF DISMISSAL
                                           -2-       CASE NO. 19:CV-1235 LAB AHG
